Citation Nr: 1039625	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  02-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disability.

2.  Entitlement to service connection for status-post partial 
colonic resection for volvulus, including as due to service-
connected irritable bowel syndrome.

3.  Entitlement to an initial compensable rating for irritable 
bowel syndrome.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974, 
from July 1974 to December 1974 in the Air Force, and from 
December 1977 to June 1978 in the U.S. Marine Corps.  He had 
service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A January 2000 rating decision denied entitlement to service 
connection for low back disability and status-post partial 
colonic resection for volvulus.  An October 2005 rating decision 
granted entitlement to service connection for irritable bowel 
syndrome, assigning a noncompensable rating, effective October 1, 
1999.  

In July 2006, the Board denied entitlement to service connection 
for low back disability, and remanded the issues of entitlement 
to service connection for status-post partial colonic resection 
for volvulus and entitlement to a compensable rating for 
irritable bowel syndrome.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in May 2008 the Court vacated in part the 
July 2006 decision which denied service connection for chronic 
low back disability, and remanded the case to the Board for 
further proceedings consistent with the April 2008 Joint Motion 
for Partial Remand.  

In December 2008, the Board remanded all three issues for further 
development.  In February 2010, the RO assigned a 10 percent 
disability rating to irritable bowel syndrome, effective October 
1, 1999.  Although an increased rating was granted, the issue 
remains in appellate status, as the maximum schedular rating has 
not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of service connection for status-post partial colonic 
resection for volvulus, including as due to service-connected 
irritable bowel syndrome, and entitlement to an initial 
compensable rating for irritable bowel syndrome are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will notify 
the Veteran if any further action is required on his part.


FINDING OF FACT

Chronic low back disability was not manifested during service and 
is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2003 and January 2005, VCAA notice was issued to the 
Veteran with regard to his claim of service connection for 
chronic low back disability.  Collectively, the VCAA letters 
notified the Veteran of what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what information 
and evidence will be obtained by VA.  Id.; but see VA O.G.C. 
Prec. Op. No. 1-2004 (Feb. 24, 2004); 

While the Veteran has not received specific notice as to the 
types of evidence necessary to establish a disability rating and 
effective date, as the claim of service connection for chronic 
low back disability is denied any questions as to the appropriate 
disability rating and effective date to be assigned are rendered 
moot.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the October 2008 Board Remand.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  The evidence of record contains the 
Veteran's service treatment records, post-service medical 
records, and lay statements and testimony of the Veteran.  In 
September 2008 correspondence, the Veteran's representative 
indicated that the Veteran's complete service treatment records 
are not of record.  The Veteran asserts that he was treated for 
his low back disability while stationed with the Air Force in 
Vietnam.  Per the October 2008 Remand, the RO was instructed to 
contact the 52 Area Branch Clinic at Camp Pendleton, California 
for any outstanding records; a negative response was received in 
June 2009.  Due to any missing service treatment records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined 
to apply an "adverse presumption" where records have been lost 
or destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  

The Board also notes that in December 2008 VA requested that the 
Veteran identify any outstanding treatment records and prepare a 
VA Form 21-4142 for any such medical providers.  While the 
Veteran has submitted lay statements in support of his appeal, 
and his representative has submitted duplicate records, the 
Veteran has not identified any additional or outstanding 
treatment records, nor has the Veteran provided an appropriate 
release to retrieve any private treatment records.  There is 
otherwise no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA 
examination in June 2005.  The examination report obtained is 
thorough and contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for chronic low back 
disability.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service treatment records disclose that the Veteran was seen at a 
clinic in November 1973 for a complaint of what was described as 
back pain, localized in the upper right scapular area.  There was 
no reference to lower back pain.  In any event, no chronic back 
disorder was identified and no treatment measures were 
recommended.

At a service department general physical examination in November 
1977, the Veteran denied recurrent low back pain, and the spine 
and musculoskeletal system were evaluated as normal.  A February 
1978 treatment entry in service shows that the Veteran's 
complaint of low back pain was attributed to muscular strain.  
The Veteran was treated conservatively, with an analgesic 
medication.  In May 1978, he again reported lower back pain, but 
physical examination showed a normal back.  The Veteran was 
released from service in June 1978 because of a skin disorder.

A private physician reported treating the Veteran in November 
1980 for muscle sprain in the back.  A chiropractor indicated 
that he had treated the Veteran in September 1980 for low back 
sprain/strain.  In April 1986, the chiropractor evaluated the 
Veteran for another episode of back sprain, this time after the 
Veteran reportedly hurt his back while working on a car.  Neither 
examiner provided opinion relating the Veteran's low back 
condition to his service experiences.

Medical records from G. Loyd, M.D., J. Adametz, M.D., and the 
Baptist Medical Center disclose that the Veteran began 
experiencing low back and right leg pain a short time before 
Thanksgiving in 1987.  He denied any injury prior to the onset of 
his symptoms.  He reported a previous history of an episode of 
back pain in 1986 which responded to chiropractic treatment.  He 
underwent diagnostic testing in December 1987.  Possible disc 
herniation was detected at L4-5, centrally and to the right.  
Also noted was an apparent small osteophyte at L5.  The 
assessments included probable right-sided lumbar strain and L5-S1 
nerve root irritation on the right.  No clinician provided an 
opinion relating the Veteran's low back condition to his service 
experiences.

At a hearing in March 2000, the Veteran indicated that his back 
problems began during his tour of duty in Vietnam during 1971 and 
1972 when he had to do a lot of lifting and a lot of moving of 
equipment.  He again experienced back problems during his last 
period of service when he had to assist in carrying the barrel of 
a 106 recoilless rifle that weighed more than 500 pounds.  After 
his release from service in 1978 he continued to experience back 
pain and began seeing a chiropractor in early 1979.  When asked 
if he had sustained an injury to his back, he noted that in 1979, 
while working as a police officer, he helped push a car that had 
stalled in the middle of an intersection.  In 1987 the back 
condition became so severe that he went to a medical doctor for 
pain medication.

In January 2005, the RO requested the Veteran to identify all 
health care providers who had treated him for back problems since 
his release from service.  The veteran responded that in 1979 he 
began see Dr. Shock, a chiropractor, who treated him until the 
1990's.  He reported that in 1987 he experienced very severe pain 
to his back and was treated by Dr. Loyd who referred him to Dr. 
Adametz, a neurosurgeon.  The veteran reported that he could not 
readily afford to go to a doctor every time he hurt and that the 
periods of time where there may not be a doctor's visit did not 
in any way establish that he was without pain.

A VA examination of the Veteran's spine was performed in June 
2005.  The examiner stated that he had reviewed the claims file.  
A history was obtained and clinical findings were recorded.  The 
diagnosis was chronic lumbar strain.  It was the physician's 
opinion that there was no relationship between current low back 
pain and earlier complaints of low back pain reported in the 
Veteran's records.

Upon review of the evidence of record, the Board has determined 
that service connection is not warranted for chronic low back 
disability.  As detailed, despite the Veteran's reports of low 
back symptoms during service and the documented episodes of low 
back pain during service, service treatment records are 
completely devoid of a chronic low back disability.  As detailed, 
trained medical personnel did not diagnose a chronic low back 
disability upon physical examination in May 1978, which was 
conducted the month prior to his separation from service.  
Chronic low back disabilities, including a degenerative change 
suggesting arthritis, were documented in post-service years.  
There is no objective evidence, however, demonstrating that 
arthritis of the lumbar spine, if in fact present, was manifested 
to a compensable degree within the first postservice year.  
Hence, there is no basis for a grant of presumptive service 
connection for arthritis of the lumbar spine.  However, in view 
of the in-service medical complaints, the Veteran did undergo a 
VA examination, and such VA physician, upon reviewing the claims 
folder, to include the in-service complaints, interviewing the 
Veteran, to include documenting his reports of complaints of low 
back pain while serving in Vietnam in 1972, and examining the 
Veteran, the VA physician ruled out a connection between the 
Veteran's current low back disability and his military service.

The Board has considered the Veteran's contention that a 
relationship exists between his chronic low back disability, and 
symptoms experienced during service.  In adjudicating this claim, 
the Board must assess the Veteran's competence and credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his current symptoms and their continuation since 
service.  However, the Board finds that the reported history of 
symptoms during service does not establish that chronic low back 
disability existed at the time.  An in-service examination 
shortly prior to service discharge did not reflect a chronic low 
back disability.  The Board has weighed the Veteran's statements 
as to low back symptomatology onset with the medical evidence of 
record, to include the service treatment records, post-service 
medical evidence, and June 2005 medical opinion of record, and 
after weighing the lay and medical evidence, the Board finds that 
the lay evidence as to in-service incurrence and continuity of 
symptomatology is less convincing than the objective medical 
evidence of record and of less probative value here.  The June 
2005 VA examination report noted the Veteran's complaints of low 
back pain since service and concluded that this did not represent 
the onset of chronic back pathology.  A chronic low back 
disability was not diagnosed during service and at the time of 
separation from service, and was not diagnosed until many years 
after separation from service.  

The Veteran underwent documented chiropractic treatment in 
September 1980 for low back sprain/strain, and in November 1980 
for muscle sprain in the back, and the Veteran reports that he 
underwent chiropractic treatment in 1979, however, the Board 
notes that the documented chiropractic treatment followed the 
Veteran's self-reported symptoms following post-service 
employment as a police officer in 1979 when he helped push a car 
that had stalled in the middle of an intersection.  See March 
2000 hearing transcript, pp. 11-12.  But, again, a chronic low 
back disability was not diagnosed until in or about 1987, which 
constituted many years after separation from service.

The negative clinical and documentary evidence post service for 
many years after service is more probative than the remote 
assertions of the Veteran.  As noted above, the lack of 
continuity of treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's chronic low back disability is 
causally related to the Veteran's active service.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic low back disability 
is denied.


REMAND

Service connection has been established for irritable bowel 
syndrome, and has been rated 10 percent disabling, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7319.  In July 2009, the 
Veteran underwent a VA examination.  While the Veteran discussed, 
and the examiner commented on the Veteran's bowel changes, the 
examiner failed to indicate whether the Veteran suffers from 
severe diarrhea or constant abdominal distress.  The examiner 
also failed to comment on whether weight fluctuation was 
significant.  

The Veteran is also claiming entitlement to service connection 
for status-post partial colonic resection for volvulus.  The 
October 2005 VA examiner specifically opined that the episodic 
volvulus is more likely than not a separate problem not related 
to his irritable bowel syndrome.  The examiner, however, did not 
provide a rationale for such opinion, and did not provide an 
opinion with regard to aggravation.  An opinion that does not 
contain a rationale, i.e. the examiner merely states his 
conclusion, but does not say why he reached this conclusion lacks 
probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).

The Veteran should be afforded another VA examination to assess 
the severity of his irritable bowel syndrome, and the etiology of 
his status-post partial colonic resection for volvulus, to 
include whether such disability is due to or aggravated by his 
irritable bowel syndrome.  38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his irritable bowel syndrome, 
and the nature and etiology of his status-
post partial colonic resection for 
volvulus.  All necessary tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner is requested to identify all 
symptomatology and other manifestations 
directly related to the Veteran's service-
connected irritable bowel syndrome, to 
include commenting on whether the Veteran's 
diarrhea is mild, moderate, or severe, and 
whether the Veteran has constant abdominal 
stress.  The examiner should also comment 
on any incapacitating episodes, and any 
interference with employment.  

With regard to his status-post partial 
colonic resection for volvulus, the 
examiner should comment on the following:

a.	Does the Veteran have a chronic 
disability manifested by status-post 
partial colonic resection for 
volvulus?

b.	Is any disability of status-post 
partial colonic resection for volvulus 
at least as likely as not (a 50 
percent or higher degree of 
probability) proximately due to the 
Veteran's irritable bowel syndrome?  

c.	If not, has status-post partial 
colonic resection for volvulus at 
least as likely as not (a 50 percent 
or higher degree of probability) 
undergone a permanent and measurable 
increase in severity due to the 
Veteran's irritable bowel syndrome?  

A complete detailed rationale is requested 
for each opinion that is rendered.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating is warranted 
for irritable bowel syndrome, and if service 
connection is warranted for status-post 
partial colonic resection for volvulus.  If 
any such benefits are not granted in full, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


